            Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                       Case No.:
RYAN COOK,
                                                       COMPLAINT
                   Plaintiff,
                                                       DEMAND FOR JURY TRIAL
       v.

SYNACOR INC., HIMESH BHISE, KEVIN
RENDINO, ELISABETH B. DONOHUE,
MARWAN FAWAZ, ANDREW KAU, and
MICHAEL J. MONTGOMERY,

                   Defendants.


       Plaintiff Ryan Cook (“Plaintiff”), by and through Plaintiff’s attorneys, alleges the

following upon information and belief, including investigation of counsel and review of publicly-

available information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

                                  NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Synacor, Inc. (“Synacor” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Synacor, the “Defendants”) for their

violations of Sections 14(d)(4) and 14(e) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States Securities and

Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9 (“Rule 14d-9”). Plaintiff’s

claims arise in connection with the proposed tender offer (“Tender Offer”) by affiliates of Centre

Lane Partners, LLC (“CLP”), to acquire all of the issued and outstanding shares of Synacor (the

“Proposed Transaction”).




                                                 1
            Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 2 of 18




       2.      On or about February 10, 2021, Synacor entered into an agreement and plan of

merger, (the “Merger Agreement”), whereby shareholders of Synacor common stock will receive

$2.20 in cash for each share of Synacor common stock they own (the “Offer Price”).

       3.      On March 3, 2021, in order to convince Synacor’s shareholders to tender their

shares, the Board authorized the filing of a materially incomplete and misleading Schedule 14D-

9 Solicitation/Recommendation Statement (the “Recommendation Statement”) with the

Securities and Exchange Commission (“SEC”). In particular, the Recommendation Statement

contains materially incomplete and misleading information concerning: (i) the sales process; (ii)

the fairness opinion and financial analyses performed by the financial advisors to the Company,

Canaccord Genuity LLC (“Canaccord Genuity” or the “Financial Advisors”); and (iii) certain

financial projections prepared by Synacor and relied upon by the Financial Advisors.

       4.      The Tender Offer is scheduled to expire at 12:00 midnight, New York City time,

on March 30, 2021, the twentieth (20th) business day following the Offer (the “Initial Expiration

Date”), subject to extension in accordance with the terms of the Merger Agreement (the

“Expiration Date”). It is imperative that the material information that has been omitted from the

Recommendation Statement is disclosed to the Company’s shareholders prior to the forthcoming

Expiration Date so they may make an informed determination on whether to tender their shares.

       5.      For these reasons, and as set forth in detail herein, Plaintiffs seek to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Synacor’s

shareholders or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.




                                               2
               Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 3 of 18




                                  JURISDICTION AND VENUE

          6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391 as Plaintiff alleges violations of Sections 14(d)(4)

and 14(e) of the Exchange Act.

          7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

          8.      Venue is proper in this Court under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendants are found or are inhabitants or

transact business in this District. Indeed, Synacor’s common stock trades on the Nasdaq Global

Market (the “Nasdaq”), which is headquartered in this District, rendering venue in this District

appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).

                                             PARTIES

          9.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Synacor common stock.




                                                 3
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 4 of 18




       10.     Defendant Synacor is a Delaware corporation and maintains its principal executive

office at 40 La Riviere Drive, Suite 300, Buffalo, New York 14202. The Company’s common

stock trades on the Nasdaq under the ticker symbol “SYNC.”

       11.     Defendant Himesh Bhise (“Bhise”) is, and has been at all relevant times, the Chief

Executive Officer and a director of the Company.

       12.     Defendant Kevin Rendino (“Rendino”) is the Interim Chairman of the Board of

Directors, and has been at all relevant times, a director of the Company.

       13.     Defendant Elisabeth B. Donohue (“Donohue”) is, and has been at all relevant times,

a director of the Company.

       14.     Defendant Marwan Fawaz (“Fawaz”) is, and has been at all relevant times, a

director of the Company.

       15.     Defendant Andrew Kau (“Kau”) is, and has been at all relevant times, a director of

the Company.

       16.     Defendant Michael J. Montgomery (“Montgomery”) is, and has been at all relevant

times, a director of the Company.

       17.     The defendants identified in paragraphs 11-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

                              SUBSTANTIVE ALLEGATIONS

A. Background and the Unfair Offer Consideration

       18.     Synacor is a Delaware corporation and digital technology company that provides

email and collaboration software, cloud-based identity management platforms, managed web and

mobile portals, and advertising solutions. Synacor delivers to its customers, which include

communications providers, media companies, government entities, and enterprises, enterprise




                                                4
           Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 5 of 18




software platforms and monetization solutions through public and private cloud software-as-a-

service, software licensing, and professional services. Synacor’s platforms enable its clients to

deepen engagement with their consumers and users.

       19.     Prior to the announcement of the Proposed Transaction, Synacor was poised for

excellent growth.

       21.     Indeed, when the Company released its fiscal 2020 third quarter financial results

on November 11, 2020, it issued a press release entitled Synacor Reports Third Quarter 2020

Financial Results that stated, in part:


       “Our third quarter results provide real evidence of Synacor’s transformation into a
       world-class Enterprise SaaS company that is also committed to expanded margins
       and positive cash flow,” said Himesh Bhise, Synacor’s Chief Executive Officer.
       “Zimbra Enterprise SaaS plus Cloud ID SaaS delivered 17% year-over-year
       growth, our second consecutive quarter of double digit Enterprise SaaS revenue
       growth that we expect will continue into 2021. We have also improved
       profitability: year-to-date Software Segment adjusted EBITDA margin expanded
       to 32% from 27% a year ago, and our Portal & Advertising Segment adjusted
       EBITDA margin was 7% in Q3 and break-even year-to-date, despite the impact of
       COVID-19.”

       Bhise added, “We enter Q4 and 2021 with noteworthy Cloud ID customer launches,
       a compelling new Zimbra Cloud collaboration platform, a pronounced market
       recovery underway in Advertising, a robust sales pipeline, and a cost structure that
       will yield positive free cash-flow.”

       22.     Further, the Company’s trading price was increasing significantly. Indeed, between

January 7, 2021 and February 10, 2021 (i.e., the month-long period between when the Board

initially agreed to the merger with CLP and the announcement of the Proposed Transaction), the

Company’s trading price had increased more than 30%, from $1.49 per share to $1.95 per share.

       23.     Indeed, because the Company locked itself into a merger price with CLP that would

have implied virtually no premium at all by the time the Proposed Transaction was announced,

and Synacor and CLP needed to increase the Offer Price by 10% as a result.



                                               5
           Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 6 of 18




       24.     Thus, the Proposed Transaction comes at a time when the Company’s recent and

future success was not fully reflected by its share price, and the Proposed Transaction will cash-

out Synacor’s stockholders at a price that fails to adequately compensate them for the intrinsic

value of their shares.

       25.     Despite Synacor’s intrinsic value and exceptional growth prospects, the Individual

Defendants are agreeing to sell the Company and deprive its stockholders of the ability to partake

in the Company’s future growth. The Individual Defendants breached their fiduciary duties owed

to the Company’s stockholders by agreeing to the Proposed Transaction for the unfair Offer

Consideration, and by allowing the unfair and flawed sales process to unfold in the manner that it

did, which has caused Plaintiffs and the Class to receive an inadequate Offer Consideration.

B.     The Proposed Transaction

       26.     On February 11, 2021, Synacor issued a press release announcing the Proposed

Transaction, which stated in part:

             SYNACOR AGREES TO BE ACQUIRED BY CENTRE LANE PARTNERS

                   Transaction Values Company at Approximately $92 Million;

        Centre Lane to Commence Tender Offer to acquire Synacor at $2.20 Per Share in
                                            Cash

       February 11, 2021 07:00 AM Eastern Standard Time

       BUFFALO, N.Y.—(BUSINESS WIRE)—Synacor, Inc. (Nasdaq: SYNC), a
       leading provider of cloud-based Collaboration and Identity Management software
       and services serving global enterprises, video, internet and communications
       providers, and governments, today announced that it has entered into a definitive
       agreement and plan of merger with an affiliate of Centre Lane Partners, LLC, a
       New York-based private investment firm, to be acquired in an all-cash transaction
       that values Synacor at approximately $92 million.

       Under the terms of the agreement, Centre Lane will commence a tender offer to
       acquire all of the outstanding common shares of Synacor for $2.20 in cash per
       share. This represents a 29% premium to the 60-day volume weighted average stock


                                               6
   Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 7 of 18




price as of February 10, 2021. Synacor’s Board of Directors has unanimously
approved the agreement.

Himesh Bhise, Chief Executive Officer of Synacor, commented, “Partnering with
Centre Lane, a firm with $2 billion of capital under management and an established
track record of helping software companies scale, provides our stockholders with
compelling value while benefiting our customers and employees. Our Board of
Directors has thoroughly and carefully considered our alternatives and believes the
Centre Lane proposal is the best path forward for the company. The Synacor team
looks forward to working with Centre Lane to scale the business and deepen our
value proposition to customers.”

“We are thrilled to support the continued growth and evolution of Synacor,” said
Kenneth Lau, Managing Director of Centre Lane. “Himesh and his team have
transformed Synacor into a world-class Enterprise SaaS company, while absorbing
the costs and navigating the requirements of being publicly traded. We look forward
to combining our expertise and capital resources with Synacor’s talented team to
further enhance its Identity, Collaboration and Advertising products, expand its
customer pipeline and scale the business.”

Under the terms of the agreement, Centre Lane will commence a tender offer to
acquire all issued and outstanding shares of Synacor common stock for $2.20 per
share in cash. The transaction is subject to customary closing conditions and
regulatory approvals, including the tender of a majority of the issued and
outstanding shares of Synacor common stock. Centre Lane has committed capital
to complete the transaction and receipt of financing by Centre Lane is not a
condition to closing. Centre Lane has also entered into tender and support
agreements with certain stockholders represented on the Synacor Board, under
which they have committed to tender all of their Synacor shares in the tender offer,
which represent approximately 18% of Synacor’s issued and outstanding shares.

Following completion of the tender offer, Centre Lane will acquire all remaining
shares of Synacor at the same price of $2.20 per share in cash through a second-
step merger. The closing of the transaction is expected to take place during or prior
to the second quarter of 2021. Following completion of the transaction, Synacor’s
common stock will be delisted from the Nasdaq Stock Market and deregistered
under the Securities Exchange Act of 1934, as amended.

Canaccord Genuity is serving as financial advisor and Gunderson Dettmer is
serving as legal advisor to Synacor. Thompson Hine LLP is serving as legal counsel
to Centre Lane.

Additional details about the agreement will be contained in a Current Report on 8-
K to be filed by Synacor with the U.S. Securities and Exchange Commission (the
“SEC”).




                                         7
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 8 of 18




       27.      Rather than continuing to build upon Synacor’s improving prospects, the Offer

Consideration being offered to Synacor’s public shareholders in the Proposed Transaction is unfair

and grossly inadequate because, among other things, the intrinsic value of Synacor common stock

is materially in excess of the amount offered given the Company’s recent financial performance

and its prospects for future growth and earnings.

C.     The Preclusive Deal Protection Devices

       28.      To the detriment of Synacor shareholders, the Individual Defendants agreed, in the

Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       29.      The Merger Agreement contains a restrictive no-shop provision that prohibits the

members of the Board from soliciting proposals relating to alternative offers or business

combinations.

       30.      The no-shop provision also prohibits, except under extremely limited

circumstances, the Individual Defendants from engaging in discussions or negotiations relating to

unsolicited proposals regarding alternative acquisitions or business combinations.

       31.      Further, the Board must provide CLP with written notice of any Acquisition

Proposal and must provide prior written notice of its intention to terminate the Merger Agreement

in favor of any Superior Proposal so that CLP has the opportunity to adjust the terms and conditions

of the Merger Agreement so that the Acquisition Proposal ceases to be a Superior Proposal.

       32.      In addition, the Merger Agreement provides that the Company will be required to

pay a termination fee of $3,500,000.00 to CLP with respect to any termination under the no-shop

provisions.




                                                8
             Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 9 of 18




       33.      Ultimately, these preclusive deal protection devices restrain the Company's ability

to solicit or engage in negotiations with any third party regarding a proposal to acquire all or a

significant interest in the Company.

       34.      The aggregate effect of these preclusive deal protection devices, viewed in light of

the remarkably accelerated negotiation process with CLP and the materially inadequate

consideration offered for Synacor shares in the Proposed Transaction, supports an inference that

the Board was not acting in good faith in approving the terms of the Merger Agreement.

       35.      Accordingly, Plaintiffs seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

D.     The Recommendation Statement Omits Certain Material Information

       (i)      The Recommendation Statement Contains Materially False Statements and
                Omissions Regarding the Process by Which the Board Agreed to Sell the
                Company

       36.      The Recommendation Statement states that the Board entered confidentiality

agreements with standstill obligations with several counterparties but fails to disclose whether

those standstill obligations are subject to “Don’t Ask Don’t Waive” (“DADW”) provisions.

Whether these standstill obligations include DADW clauses must be disclosed because the

existence of DADW may preclude competing counterparties from submitting a Superior

Acquisition Proposal notwithstanding the “fiduciary out” clause that purports to allow the Board

“to exercise its fiduciary duties and accept a superior proposal provided that the Company pays a

$3.5 million termination fee.”

       37.      The Recommendation Statement also states that in discussing Company E’s

proposal to commence a Tender Offer to purchase 35% of the Company’s outstanding equity at



                                                 9
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 10 of 18




$2.00 per share on December 17, 2020, the Company Special Committee determined that the

proposal “would give Company E significant ability to influence the outcome of future stockholder

votes of the Company, and would likely grant it effective operating control of the Company,

without acquiring 100% of the Company’s outstanding equity and equity awards or paying a

premium to all of the Company’s stockholders.” However, the Recommendation Statement fails

to disclose whether Company E’s proposal contemplated making the proposed $2.00 offer price

available to the Company’s public shareholders before the Company’s insiders, including the

members of the Company Special Committee and their “equity awards.” This information is

especially material because the Company allowed Company E’s proposal to expire on January 4,

2021 only to execute a nonbinding letter of intent with CLP at the same $2.00 per share price on

January 7, 2021, just three days later. Indeed, CLP was not even asked to improve its offer price

until February 8, 2021 at which point the Company was already trading at $2.00 per share such

that CLP’s then-existing proposal to acquire all of the outstanding equity in the Company for $2.00

per share did not imply any premium to the trading price at all. Any reasonable investor would be

left wondering whether the Company Special Committee could have negotiated a better offer price

for the Company’s public shareholders if they had not been committed to ensuring that they would

be able to cash out their own equity in the Company.

       (ii)    The Recommendation Statement Contains False Statements and Omissions
               Related to the Management Projections and the Fairness Opinion

       38.     The Recommendation Statement also omits material information regarding the

Company’s Financial Advisors’ Fairness Opinion and the various valuation analyses that the

Company’s Financial Advisors performed to render the opinion because it does not provide enough

information regarding the necessary data, support for conclusions, or the existence of, or basis for,

the underlying assumptions that underpin the fairness opinion. Specifically, the Recommendation



                                                 10
            Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 11 of 18




Statement does not disclose enough information regarding the financial projections, inputs and

assumptions for various financial valuations, and the Financial Advisors’ potential conflicts of

interest.   Without this information, stockholders cannot replicate the analyses, confirm the

valuations, evaluate the Financial Advisors’ opinion that the Offer Price is fair, or accurately assess

the reliability of the Fairness Opinion. The informative value of the Fairness Opinion is not in its

conclusions, but in the valuation analyses that support them. Thus, the key inputs, which are

intrinsically baked into those conclusions, must also be fairly disclosed.

        39.     With respect to the Management Projections, the Recommendation Statement fails

to disclose material information. With respect to these financial projections, directors are obligated

to provide complete valuation metrics to shareholders, particularly in cash-out transactions where

non-GAAP metrics were used by the banker, since such metrics are not uniformly defined and

shareholders are therefore unable to assess the utility and legitimacy of the actual metrics without

seeing the underlying components.

        40.     With respect to the Company Forecasts beginning on Page 45, the

Recommendation Statement states that “[t]he underlying assumptions used in the Company

Forecasts are generally based on information and market factors known to Company management

when prepared during the second half of 2020 and then subsequently updated in January 2021”

but the Recommendation Statement omits entirely the initial projections that were prepared

“during the second half of 2020.” Any reasonable investor would be left wondering what the

original projections were, and whether the forecasts were “updated in January 2021” with the

intention of justifying the Offer Price.

        41.     Also with respect to the Company Forecasts that were prepared by Management,

provided to the Board, and relied upon by the Financial Advisors, the Recommendation Statement




                                                  11
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 12 of 18




does not disclose the following line-items used to determine the projected unlevered free cash

flows: (i) Interest, (ii) Depreciation and amortization, (iii) Capital expenditures, (iv) Changes in

net-working capital, (v) Taxes (or tax rate), and (vi) Any other line items used to derive Unlevered

Free Cash Flow. All of this information is especially material to the Company’s public investors

because the Recommendation Statement specifically states that Company E’s proposal required

the Company agree to adopt a “poison pill” stockholder rights plan to protect the value of its

historical net operating losses, presumably because the Company’s NOL carryforwards would

materially affect the Company’s cash flows going forward, which the Company’s Annual Report

on Form 10-K filed in March 2020 states amounted to $48.2 million as of December 31, 2019.

       42.     The Recommendation Statement also omits material information regarding the

Financial Advisors’ Fairness Opinion and the various valuation analyses performed to render that

opinion. The description of the Fairness Opinion fails to include necessary underlying data,

support for conclusions, or the existence of, or basis for, underlying assumptions.

       43.     With respect to Canaccord Genuity’s Selected Public Companies Analysis

beginning on Page 30, the Recommendation Statement fails to disclose: (i) the objective criteria

that Canaccord Genuity used in determining that the selected companies “share similar business

characteristics to the Company,” if any, (ii) the implied Enterprise Value for each of the selected

companies (including that that two selected companies with the lowest multiples by far, Criteo

S.A. and CSG Systems International, Inc., had market caps in the range of $1-2 billion as compared

with Synacor’s market cap of less than $100 million, which is much closer to the other companies

included in the analysis), and (iii) the full rationale and basis that Canaccord Genuity employed in

selecting its selected ranges of EBITDA multiples, including which companies were deemed most

similar to Synacor, if any.




                                                12
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 13 of 18




       44.       With respect to Canaccord Genuity’s Selected Precedent Transaction Analysis

beginning on Page 32, the Recommendation Statement fails to disclose: (i) the objective criteria

that Canaccord Genuity used in selecting the precedent transactions, if any, (ii) the implied

Enterprise Value in each transaction, (iii) whether each transaction involved consideration in the

form of cash, stock, or a cash/stock mix, and (iv) the full rationale and basis that Canaccord

Genuity employed in selecting its selected range of LTM EBITDA multiples of 6.1x to 15.0x,

including whether Canaccord Genuity considered the Revenue multiples in one or more of the

selected transactions and whether there was any effort to account for the effects of the Covid-19

pandemic. All of this information is especially material because so many of the transactions that

were deemed “precedent” and purportedly included in the analysis had EBITDA multiples that

were either “not available” or “not meaningful.”

       45.       With respect to Canaccord Genuity’s Discounted Cash Flow Analysis (“DCF”)

beginning on Page 34, the Recommendation Statement fails to disclose: (i) the full rationale and

basis for selecting a discount rate range of 13.0% to 15.0% for each analysis, (ii) the terminal

values and Canaccord Genuity’s full rationale and basis for selecting a perpetuity growth rate range

of 1.0% to 3.0%, (iii) whether and how Canaccord Genuity accounted for the significant value of

the Company’s NOLs, and (iv) a full sensitivity table based on the entire range of discount and

perpetuity growth rates. Without this information, it is impossible to determine whether the

discounted cash flow analysis actually provides a reasonable range for the Company’s intrinsic

value. Indeed, a banker can make any transaction seem “fair” simply by changing the inputs and

assumptions to project and discount future cash flows below the present value of the merger

consideration.




                                                13
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 14 of 18




                                         COUNT I
         (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

       59.     Plaintiffs incorporate each and every allegation set forth as if fully set forth herein.

       60.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

       61.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in connection with the Tender Offer. Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

       62.     The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information

about the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

       63.     In doing so, Defendants made untrue statements and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and



                                                  14
            Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 15 of 18




disclose such information to shareholders although they could have done so without extraordinary

effort.

          64.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in

deciding whether to tender their shares. In addition, a reasonable investor would view the

information identified above which has been omitted from the Recommendation Statement as

altering the “total mix” of information made available to shareholders.

          65.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.             Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          66.   The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiffs, and Plaintiffs will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                        COUNT II
  (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act and SEC
                            Rule 14d-9, 17 C.F.R. § 240.14d-9)

          67.   Plaintiffs incorporate each and every allegation set forth as if fully set forth herein.

          68.   Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

          69.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated




                                                   15
          Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 16 of 18




thereunder require full and complete disclosure in connection with tender offers. Specifically,

Section 14(d)(4) provides that:

                Any solicitation or recommendation to the holders of such a security
                to accept or reject a tender offer or request or invitation for tenders
                shall be made in accordance with such rules and regulations as the
                Commission may prescribe as necessary or appropriate in the public
                interest or for the protection of investors.

        70.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

                Information required in solicitation or recommendation. Any
                solicitation or recommendation to holders of a class of securities
                referred to in section 14(d)(1) of the Act with respect to a tender
                offer for such securities shall include the name of the person making
                such solicitation or recommendation and the information required
                by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
                and adequate summary thereof.

        71.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                Furnish such additional information, if any, as may be necessary to
                make the required statements, in light of the circumstances under
                which they are made, not materially misleading.

        72.     The omission of information from a recommendation statement will violate

Section 14(d)(4) and Rule 14d-9 if other SEC regulations specifically require disclosure of the

omitted information.

        73.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, that render the Recommendation

Statement misleadingly incomplete. Defendants knowingly or with deliberate recklessness

omitted the material information identified above from the Recommendation Statement, causing

certain statements therein to be materially incomplete and therefore misleading. Indeed, while




                                                  16
            Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 17 of 18




Defendants undoubtedly had access to and/or reviewed the omitted material information in

connection with approving the Proposed Transaction, they allowed it to be omitted from the

Recommendation Statement, rendering certain portions of the Recommendation Statement

materially incomplete and therefore misleading.

       74.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiffs, and Plaintiffs will be deprived of the right to make a fully informed decision

if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, until the Company discloses the material information discussed above which has been

omitted from the Recommendation Statement;

       B.       Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiffs rescissory damages

       C.       Directing the Defendants to account to Plaintiffs for all damages sustained as a

result of their wrongdoing;

       D.       Awarding Plaintiffs the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.




                                                  17
         Case 1:21-cv-02271-RA Document 1 Filed 03/16/21 Page 18 of 18




Dated: March 16, 2021                   MONTEVERDE & ASSOCIATES PC

OF COUNSEL:                              /s/ Juan E. Monteverde
                                        Juan E. Monteverde (JM-8169)
ADEMI LLP                               The Empire State Building
Guri Ademi                              350 Fifth Avenue, Suite 4405
Jesse Fruchter                          New York, NY 10118
3620 East Layton Avenue                 Tel:(212) 971-1341
Cudahy, Wisconsin 53110                 Fax:(212) 202-7880
Tel: (414) 482-8000                     Email: jmonteverde@monteverdelaw.com
Fax: (414) 482-8001
Email: gademi@ademilaw.com              Attorneys for Plaintiff
        jfruchter@ademilaw.com

Attorneys for Plaintiff




                                      18
